Citation Nr: 0803814	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
polycystic kidney disease, hypertension, and chronic renal 
insufficiency with albuminuria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, D.C., and the Regional Office (RO) in Huntington, 
West Virginia.  In July 2007, the Board remanded the matter 
to the AMC for additional development, and it is now before 
the Board for final consideration.


FINDING OF FACT

There is no medical evidence of constant albuminuria with 
edema; complaints or physical or laboratory findings 
indicative of significant decrease in kidney function; or 
diastolic blood pressure predominantly 120 or more.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for polycystic kidney disease, hypertension, and chronic 
renal insufficiency with albuminuria have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.115a, 4.115b, Diagnostic Codes 7101, 7533 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The veteran's polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria is rated 
pursuant to Diagnostic Code 7533 for Cystic Disease of the 
Kidneys, which provides that the disability is to be rated as 
renal dysfunction.  See 38 C.F.R. § 4.115b (2007).  

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80 mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  

Renal dysfunction manifested by persistent edema and 
albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion, is assigned 
an 80 percent evaluation.  

Renal dysfunction resulting in albuminuria with some edema, 
or definite decrease in kidney function, or hypertension at 
least 40 percent disabling under diagnostic code 7101 is 
assigned a 60 percent evaluation.  38 C.F.R. § 4.115a.

The Board observes that the severity of hypertension, as 
discussed in the rating formula above, is evaluated under DC 
7101.  Under this code, a 40 percent rating is warranted when 
the diastolic pressure is predominantly 120 or more and a 60 
percent rating is warranted when the diastolic pressure is 
predominantly 130 or more.

The veteran underwent a VA exam in August 2007, at which time 
the examiner indicated that the veteran's hypertension due to 
polycystic kidney disease was stable on medication, providing 
evidence against this claim.  The veteran's blood pressure 
was recorded at 133/86.  The examiner took three additional 
blood pressure readings.  First, the veteran's blood pressure 
was taken while sitting, and recorded at 134/88.  The second 
reading was taken while the veteran was standing, and 
recorded at 141/87.  Finally, the blood pressure reading was 
taken while the veteran was supine and recorded at 147/85.  
The diastolic readings measured far below the required 120 
beats per minute necessary for a 40 percent rating under DC 
7101.

The Board also reviewed private medical records and other VA 
records, none of which indicate that the veteran had a 
diastolic reading of 120 beats per minute or greater.  For 
example, the records from East River Medical, PLLC, show that 
the veteran's blood pressure was recorded at 128/76 in 
November 2006, 110/68 in August 2006, and 140/88 in February 
2006.  In February 2005, his blood pressure was recorded at 
132/70.  The VA exam conducted in April 2004 recorded the 
veteran's blood pressure at 148/82.  

Based upon the blood pressure readings in evidence, not all 
of which are mentioned herein, it is clear that the veteran's 
diastolic pressure does not come close to the 120 beats per 
minute required for a 40 percent rating under DC 7101.  
Accordingly, the veteran is not entitled to an increased 
rating for his polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria under DC 7533 
based upon his symptoms of hypertension.

During the August 2007 VA exam, the examiner noted that the 
veteran was not taking medications for his polycystic kidney 
disease.  The veteran reported weekly lethargy as well as 
weakness.  He also indicated that he suffered lightheadedness 
on occasion, especially when he rises quickly from prolonged 
sitting.  The examiner noted that the veteran did not have 
peripheral edema or cyanosis.  

The examiner ordered a complete blood count, basic metabolic 
panel and urinalysis.  The results showed that the veteran's 
creatine levels were high, at 1.7 mg/dl, with the normal 
range being .7 to 1.2.  The veteran's urea nitrogen (BUN) was 
also elevated, at 30 mg/dl, with normal range being 7 to 20.  
The estimated glomerular filtration rate (EGFR) tested low, 
at 42.7 ml/min, with normal range being 60-9999, indicating 
the presence of chronic kidney disease.  In the diagnosis, 
the examiner noted that the veteran's laboratory findings are 
consistent with chronic kidney disease.  Also noted was the 
veteran's elevated creatine and BUN levels and the low EGFR 
level.  

The examiner stated that the veteran's condition is 
clinically stable with no peripheral edema, providing more 
medical evidence against this claim.

The examiner further indicated that the veteran did not 
present with poor health and was working almost full time.  
He stated that the veteran's kidney disease does not require 
dialysis and does not require sedentary activity. 

The Board finds that the post-service medical record, 
particularly the VA examinations in this case (not simply the 
last VA examination, but all VA examinations), provide 
evidence against this claim, outweighing the veteran's 
contentions. 

Accordingly, the Board finds that the evidence of record does 
not support a disability rating greater than 30 percent.  In 
reaching its decision, the Board acknowledges that the 
veteran reported weakness and lethargy on a weekly basis.  
However, the records and VA exam do not indicate that the 
veteran has a definite decrease in kidney function, edema, or 
hypertension at least 40 percent disabling under DC 7101.  
Furthermore, the evidence does not show a BUN of 40 to 80mg%, 
creatine of 4 to 8mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss or 
limitation of exertion.  Finally, dialysis is not required 
nor is the veteran precluded from more than sedentary 
activity.  Accordingly,  the veteran is not entitled to an 
increased rating for his disability.

The Board has considered if the evaluation of the disorders 
associated with this condition separately is appropriate in 
this case.  However, it is important for the veteran to 
understand that without taking into consideration all of the 
problems he associates with this condition, the current 
disability evaluation could not be justified, let alone a 
higher evaluation found. 

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grant of service connection has the veteran's disability been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007).  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in each assigned evaluation), or frequent 
periods of hospitalization, or evidence that a particular 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran on August 14, 2007, subsequent to the 
July 2007 remand from the Board, which fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2007 after the notice was 
provided.  

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed with this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA records and 
private medical records.  The veteran submitted private 
treatment records and had an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in March 2007, prior to the July 2007 
remand.  The veteran was afforded a VA medical examination in 
August 2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an increased rating for polycystic kidney 
disease, hypertension, and chronic renal insufficiency with 
albuminuria is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


